Case 8:19-bk-10822-CB           Doc 2 Filed 03/08/19 Entered 03/08/19 01:05:44             Desc
                                 Main Document    Page 1 of 3


 1    Scott H. Sims, State Bar No. 234148
      Andrew D. Stolper, State Bar No. 205462
 2    FRANK SIMS & STOLPER LLP
 3    19800 MacArthur Boulevard, Suite 855
      Irvine, California 92612,
 4    Telephone:      (949) 201-2400
      Facsimile:      (949) 201-2401
 5    astolper@lawfss.com
      ssims@lawfss.com
 6
      Attorneys for Judgment Creditor
 7    JASON FRANK LAW, PLC
 8                                UNITED STATES BANKRUPTCY COURT
 9                                 CENTRAL DISTRICT OF CALIFORNIA
10                                         SANTA ANA DIVISION
11

12
      In re                                              CASE NO. 8:19-BK-10822
13
      The Trial Group, LLP a/k/a Eagan                   Chapter 11
14    Avenatti, LLP
                                                         JUDGMENT CREDITOR JASON FRANK
15                              Debtor.                  LAW, PLC’S EMERGENCY MOTION TO
                                                         DISMISS CASE OR IN THE
16                                                       ALTERNATIVE RELIEF FROM THE
                                                         AUTOMATIC STAY; DECLARATION OF
17                                                       ANDREW STOLPER
18

19
              Yesterday, at 8:28 p.m., Michael Avenatti (“Avenatti”) filed a petition for Chapter 11
20
     bankruptcy purportedly on behalf of The Trial Group LLP, which the petition indicates is an
21
     entity also known as Eagan Avenatti, LLP (“EA”). (Doc. 1 attached hereto as Exhibit A.) EA is
22
     currently a Judgment Debtor in the action entitled In Re Eagan Avenatti LLP, Case No. 8:18-CV-
23
     01644-VAP-KES pending before the Honorable Virginia Phillips and Magistrate Judge Karen
24
     Scott in the U.S. District Court for the Central District of California.
25
              On February 13, 2019, Avenatti on behalf of his law firm, EA, stipulated to the
26
     appointment of Brian Weiss as a receiver of EA (the “Receiver”) and consented to the jurisdiction
27
     of Magistrate Judge Karen E. Scott to enter an order appointing the Receiver and to supervise the
28

      125830-0001/136276141.1                          -1-
Case 8:19-bk-10822-CB           Doc 2 Filed 03/08/19 Entered 03/08/19 01:05:44               Desc
                                 Main Document    Page 2 of 3


 1
     Receivership. (Case No. 8:18-CV-01644-VAP-KES, Doc. 52 attached hereto as Exhibit B.)
 2
     Avenatti did so in exchange for Judgment Creditor Jason Frank Law, PLC (“JFL”) agreeing to
 3
     continue EA and Avenatti’s judgment debtor exam scheduled for the following day on February
 4
     14, 2019. (Id.) As part of the stipulation, Avenatti agreed the judgment debtor exam of EA and
 5
     Avenatti would be continued to March 8, 2019 before Judge Scott. (Id.)
 6
              On February 13, 2019, Judge Scott entered the Order appointing the Receiver to take over
 7
     control of EA (the “Order”). (Case No. 8:18-CV-01644-VAP-KES, Doc. 53 attached hereto as
 8
     Exhibit C.) Pursuant to Paragraph 14(s) of the Order, the Receiver was granted “the sole
 9
     authority regarding whether to file a petition for bankruptcy” on behalf of EA. (Id., p. 8, ¶ 14(s).)
10
     The Order further provided the judgment debtor exam of EA and Avenatti would go forward on
11
     March 8, 2019. (Id., p. 4, ¶ 2.)
12
              Last night, on March 7, 2019, Avenatti filed the aforementioned petition to place EA into
13
     Chapter 11 bankruptcy. (Doc. 1.) Avenatti did so even though he was advised by the Receiver
14
     that he did not have the authority to file a petition to place EA into bankruptcy in light of the
15
     Receivership. (Declaration of Andrew Stolper (“Stolper Decl.”), ¶ 6.) Avenatti then notified the
16
     Receiver and counsel for JFL that he would not be appearing for the judgment debtor exam as a
17
     result of the automatic bankruptcy stay. (Id., Ex. D.) Counsel for JFL advised Avenatti that it
18
     would request a bench warrant for his arrest if he did not appear for the judgment debtor exam.
19
     (Id.) Avenatti responded by stating “The court is divested of jurisdiction. It lacks authority to do
20
     anything BY LAW!”
21
              Avenatti is wrong. The Ninth Circuit’s decision in Oil & Gas Co. v. Duryee, 9 F.3d 771
22
     (9th Cir. 1993) is squarely on point. In Oil & Gas Co., a state court appointed a rehabilitator to
23
     take over control of the company. Id. at 772. The company’s former president filed a petition to
24
     place the company into bankruptcy without the authorization of the rehabilitator. Id. The Ninth
25
     Circuit held that because the former president had no authority to file the petition, his action was
26
     “null and void” and remanded the case to the district court for “dismissal of the petition as
27
     fraudulently filed.” Id. at 773.
28

      125830-0001/136276141.1                          -2-
Case 8:19-bk-10822-CB           Doc 2 Filed 03/08/19 Entered 03/08/19 01:05:44             Desc
                                 Main Document    Page 3 of 3


 1
              This is exactly the situation here. The Receiver was appointed to take over control of EA.
 2
     (Case No. 8:18-CV-01644-VAP-KES, Doc. 53.) Pursuant to Paragraph 14(s) of the Order, the
 3
     Receiver was granted “the sole authority regarding whether to file a petition for bankruptcy” on
 4
     behalf of EA. (Id., p. 8, ¶ 14(s).) Avenatti, as the former managing partner, filed the petition
 5
     without authorization. Therefore, the petition is “null and void” and must be dismissed as
 6
     “fraudulently filed.” Oil & Gas Co. v. Duryee, 9 F.3d at 773.
 7
              Accordingly, JFL requests this Court immediately dismiss the petition. In the alternative,
 8
     JFL requests the Court grant relief from the automatic stay so the judgment debtor exam may go
 9
     forward.
10

11   Dated: March 8, 2019                          FRANK SIMS & STOLPER LLP
12

13
                                                   By:      /s/ Andrew D. Stolper
14                                                          Andrew Stolper, Esq.
                                                            Attorneys for Judgment Creditor Jason Frank
15                                                          Law, PLC
16

17

18

19

20

21

22

23

24

25

26

27

28

      125830-0001/136276141.1                         -3-
